UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: July 31, 2008 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] As of July 31, 2008 the Registrant had 15,070,553 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of July 31, 2008 and January 31, 2008 2 Consolidated Statement of Operations for the six-month and three-month periods ended July 31, 2008 and 2007 3 Consolidated Statement of Shareholders’ Equity for the six-month periods ended July 31, 2008 and 2007 4 Consolidated Statement of Cash Flows for the six-month periods ended July 31, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Qualitative and Quantitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 1 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements July 31, January 31, ASSETS 2008 2008 Current assets Cash and cash equivalents $22,664,400 $21,906,877 Marketable securities 18,776 20,369 Accounts receivable, net of allowance for doubtful accounts of approximately $171,000 and $152,000, respectively 22,672,710 23,013,988 Inventories 21,208,720 21,258,227 Prepaid expenses, deposits and other current assets 1,163,900 1,895,679 Total current assets 67,728,506 68,095,140 Property, plant and equipment, net 20,442,890 20,233,827 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 467,205 283,023 Total assets $109,437,514 $109,410,903 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $1,457,802 $2,028,482 Accounts payable 5,811,208 7,512,874 Accrued salaries, wages and expenses 5,015,392 6,023,857 Dividend payable 827,140 827,147 Customers' advances 801,868 260,698 Deferred income taxes 200,517 197,743 Total current liabilities 14,113,927 16,850,801 Long-term debt 3,846,646 4,075,682 Other non-current liabilities 1,651,123 2,109,250 Deferred income taxes 3,165,193 3,132,002 Total liabilities 22,776,889 26,167,735 Shareholders' equity Common shares, $.10 par value; 36,000,000 shares authorized, 15,928,679 and 15,928,810 shares issued, respectively, of which 858,126 and 889,780 shares were reacquired and held in treasury at the respective dates 1,592,868 1,592,881 Additional paid-in capital 2,205,575 1,897,655 Retained earnings 86,249,401 83,267,096 Accumulated other comprehensive income 1,643,296 1,340,427 Treasury shares, at cost (5,030,515 ) (4,854,891 ) Total shareholders' equity 86,660,625 83,243,168 Total liabilities and shareholders' equity $109,437,514 $109,410,903 See accompanying notes to consolidated financial statements. 2 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Six Months Ended July 31, Three Months Ended July 31, 2008 2007 2008 2007 Net sales $50,802,192 $47,475,840 $28,145,718 $26,102,277 Cost of goods sold 33,576,920 31,382,285 18,512,670 17,167,227 Gross profit 17,225,272 16,093,555 9,633,048 8,935,050 Operating expenses (income) Selling 4,972,595 5,866,216 2,720,519 3,322,035 General and administrative 5,551,257 5,407,261 2,907,338 2,923,408 Gain on sale of building - (3,513,940 ) - - 10,523,852 7,759,537 5,627,857 6,245,443 Income from operations 6,701,420 8,334,018 4,005,191 2,689,607 Interest expense (128,766 ) (170,698 ) (63,705 ) (90,546 ) Other income, net 298,930 516,393 123,115 299,087 Income before taxes 6,871,584 8,679,713 4,064,601 2,898,148 Provision for taxes 2,242,978 3,030,694 1,361,640 970,880 Net income $4,628,606 $5,649,019 $2,702,961 $1,927,268 Earnings per share, basic (1) $.31 $.38 $.18 $.13 Earnings per share, diluted (2) $.30 $.37 $.18 $.13 Cash dividend per share – declared (3) $.1100 $.1012 $.0550 $.0506 Cash dividend per share – paid (3) $.1100 $.1012 $.0550 $.0506 (1) Basic earnings per share are based upon the weighted average number of shares outstanding of 15,044,176 and 14,969,096 for the six-month periods ended July 31, 2008 and 2007, respectively, and 15,040,659 and 14,963,544 for the three-month periods ended July 31, 2008 and 2007, respectively. (2) Diluted earnings per share are based upon the weighted average number of shares outstanding of 15,402,394 and 15,297,908 for the six-month periods ended July 31, 2008 and 2007, respectively, and 15,375,261 and 15,294,323 for the three-month periods ended July 31, 2008 and 2007, respectively. (3) The Board of Directors declared quarterly dividends of $.0550 per share payable on March 11, 2008,June 12, 2008, and September 10, 2008 to shareholders of record as of February 26, 2008, May 29, 2008, and August 27, 2008, respectively.Quarterly dividends of $.0506 per share were paid on March 14, 2007, June 12, 2007 and September 10, 2007 to shareholders of record as of February 28, 2007, May 29, 2007, and August 27, 2007, respectively. See accompanying notes to consolidated financial statements. 3 Index MET-PRO
